This cause involves an appeal as of right from the judgment of the Court of Appeals of Brown county, Ohio, which granted a writ of habeas corpus freeing one Stanley Nixon from imprisonment and restraint of his liberty by one S.D. Miller, sheriff of that county.
The journal entry of the Court of Appeals shows that the cause, which was an original action therein, was heard upon the petition and the evidence. The briefs, filed in this court, recite that the cause was submitted to that court on an agreed statement of facts and set forth the alleged agreement. An examination of the record discloses that there is no bill of exceptions *Page 365 
and that no agreed statement of facts was ever filed nor finding of facts made in the court below. All that the record discloses is that the cause was submitted therein, as stated, upon the petition and the evidence. The briefs filed in this court are of course no part of the record in that court.
It follows that, since there is no error apparent on the face of the record, the judgment of the Court of Appeals is affirmed.
Judgment affirmed.
WEYGANDT, C.J., DAY, ZIMMERMAN, WILLIAMS, MYERS, MATTHIAS and HART, JJ., concur.